DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Claims 1-17 in the reply filed on 06/23/2022 is acknowledged.

Response to Arguments
The Examiner withdraws the Claim Objections from the Office Action dated 02/24/2022.

The Examiner withdraws the 35 USC 112(b) Rejections from the Office Action dated 02/24/2022.

Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive.
Applicant argues on Page 6 of Applicant’s Remarks: “However, the electrodes of Doshi do not constitute a wall structure surrounding the plurality of electrodes, wherein the mixture is at least partially contained by the wall structure. Further, Doshi does not teach that the mixture is formed over and around the electrodes of the sensor element, as recited in amended claim 1.”
The Examiner disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding Claim 1, the Examiner suggests adding the word “and” after “when the mixture interacts with the at least one of the plurality of gases,” in Lines 9-10.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claims 15-17, there is no antecedent basis for “the Pt/Ti electrode structure”. It is not clear how the Pt/Ti electrode structure is related to the limitations of Claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Doshi et al. (WO 2016/145300 A1, Pub Date September, 15, 2016, herein Doshi) in view of Martin et al. (US Pre-Grant Pub 2014/0262776 A1, Pub. Date September 18, 2014, herein Martin).
Regarding Claim 1, Doshi teaches:

    PNG
    media_image1.png
    450
    1045
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    350
    1146
    media_image2.png
    Greyscale

A sensor system (¶[0002] The invention generally relates to chemical sensors) comprising: 
a sensor array (11, Fig 1-3, ¶[0048] chemical sensor chips 11) comprising a plurality of sensing elements (210, Fig 3-7, ¶[0063] chemical sensor channels 210), wherein each of the plurality of sensing elements (210, Fig 3-7):
is functionalized (¶[0076] functionalized) with a mixture... consisting of hybrid (¶[0075] In certain embodiments the nanomaterial 510 may be single-walled carbon nanotubes (SWNTs), multi-walled carbon nanotubes (MWNTs), silicon (Si) nanowires, zinc oxide (ZnO) nanostructures, tin oxide (SnC ) nanowires, indium oxide (ImC ) nanowires, boron nitride (BN) nanotubes, carbon nitride nanotubes (CN Ts), BxC3N2 nanotube structures, tellurium (Te) nanotube and nanowire structures, Te nanotube and nanowire structures with embedded gold (Au) nanoparticles, multisegmented metal nanowires such as cobalt-gold (Co/Au) or nickel/gold (Ni/Au) structures, polyaniline (PANI) nanowires, polypyrrole (Ppy) nanowires and/or other nanostructures.) nanostructures (510, Fig 7A, 7B, ¶[0071] nanomaterial network formed from a conducting nanomaterial 510) and a molecular formulation (610, Fig 7A, 7B, ¶[0076] The nanomaterial network may be non-functionalized or functionalized with a nanoparticles 610. FIG. 7A shows a side-view schematic and FIG. 7B shows a top-view schematic of a section of the chemical sensor channel gap having a nanomaterial network with nanoparticles 610. A nanoparticle here refers to a nanoscale material that can be of different shapes. Nanoparticles 610 include, but are not limited to, metal nanoparticles, metal oxide nanoparticles, metalloid nanostructures, macromolecules, conductive polymer nanoparticles, biomolecules, sugars, ketones and/or or other suitable materials.) specifically targeting at least one of a plurality of gases (¶[0079] In certain embodiments, nanoparticles may be a combination of two or more materials, such as, but not limited to, metal and metal-oxide nanomaterials. In general, the nanoparticles characteristic refers to a property of a material to interact with adsorbed chemicals. The interaction may be a covalent or a non-covalent interaction, including ionic interaction, hydrogen interaction, van der Waals interaction, dispersion force interaction, hydrophilic-hydrophobic interaction and/or combination of these interactions. The nanoparticles 610 may adsorb specifically to certain chemicals. The nanoparticles 610 may have different particle and/or molecule sizes, shapes and densities.; ¶[0082] The selection of the nanoparticles defines the type of chemicals the chemical sensor chip may detect and/or monitor. As an example, certain embodiments of a chemical sensor chip 11 may have tin dioxide (SnC ) nanoparticles deposited on nanomaterials 510 making the chip sensitive towards detection of e.g. nitrogen dioxide (NC ), ammonia (NH3), carbon monoxide (CO) and certain VOCs.), and 
comprises a resistance (¶[0084] The present invention also describes methods for detecting chemicals using the chemical sensor chip 11. The detection mechanism may be a measurable change in an electrical characteristic of the nanomaterial network. The detected chemicals are adsorbed onto the surface of the functionalized or non-functionalized nanomaterial network and this adsorption is the trigger for the detection. The molecules interact with the functionalized nanomaterial changing a measurable electrical characteristic. The amplitude and modulation of the electrical characteristics is dependent on the properties of the detected chemical such as their electron donating or electron withdrawing ability. The detection event such as an increase or a decrease in resistance and rate of change is read by the sensor controller unit 12, as described above and shown in FIG. 1. The observed amplitude and modulation of the change is communicated to the pattern recognition module 14.) and a capacitance (¶[0098] As the chemical sensor chips 11 are exposed to the gas mixtures, electrical properties such as, but not limited to, conductivity, resistance, voltage, current, capacitance, inductance, and (FET) properties, may be continuously detected using source measurement unit 1055 and CSS customized software 1059.), and wherein 
at least one of the resistance and the capacitance is altered when the mixture interacts with the at least one of the plurality of gases (¶[0098] see above),
includes a plurality of electrodes (120, 130, Fig 7A, 7B) and a wall structure (220, 230, Fig 3) surrounding the plurality of electrodes (120, 130, Fig 7A, 7B, ¶[0071] source electrode 120 and drain electrode 130), wherein the mixture (510, 610, Fig 7A, 7B) is formed over (As seen in Figures 7A and 7B, mixture 510, 610 is formed over electrodes 120 & 130) and around (see explanation below) the plurality of electrodes (120, 130, Fig 7A, 7B) and is at least partially contained by the wall structure (220, 230, Fig 3).
As seen in Figure 5, electrodes 120 and 130 are interdigitated. The mixture consisting of 510 & 610 will be distributed in the meandering gap between electrodes 120 and 130, and therefore mixture 510 & 610 is ‘around’ (i.e., on various sides in every or any direction) the plurality of electrodes 120 & 130.

Doshi does not have any teaching regarding the amounts of nanomaterial that are deposited in the circuit:
a mixture in pico-liter to micro-liter amounts

However, Martin teaches:
a mixture in pico-liter to micro-liter amounts (¶[0081] A microdroplet or several microdroplets (approximately 5-40 nanoliters in size) containing the hybrid protein structure or enzyme in a substantially inactive form, for example bound to latex microparticles, may be dispensed on the surface of each sensor.; 230, Fig 6, ¶[0090] a molecule 230 (e.g., the immobilized hybrid enzyme) may respond to the presence of a target analyte or cognate molecule by producing a change that is capable of measurement.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doshi in view of Martin by having a mixture in pico-liter to micro-liter amounts because such an amount is sufficient to respond to the presence of a target analyte by producing a change that is capable of measurement as taught by Martin (¶[0090]).

Regarding Claims 2-4, Doshi teaches:
[Claim 2] the circuit is open (Fig 7A, 7B, until nanomaterials 510 are deposited on insulating substrate 110 and electrodes 120 & 130, electrodes 120 & 130 are electrically separated from each other) until a formulation of hybrid nanomaterials (510, Fig 7A, 7B) has been deposited (¶[0140] nanomaterial network refers to nanomaterials deposited on a sensor channel between electrodes.; ¶[0071] The nanomaterial 510 is aligned between the source electrode 120 and drain electrode 130.; ¶[0074] The nanomaterials 510 can be metallic and/or semiconducting and/or a combination of metallic and semiconducting.) on the sensing element (210, Fig 3-7).
the mixture (510, 610, Fig 7A, 7B) and the plurality of electrodes (120, 130, Fig 7A, 7B), of each of the plurality of sensing elements (210, Fig 3-7), together form a closed circuit (¶[0140] nanomaterial network refers to nanomaterials deposited on a sensor channel between electrodes.; ¶[0071] The nanomaterial 510 is aligned between the source electrode 120 and drain electrode 130.; ¶[0074] The nanomaterials 510 can be metallic and/or semiconducting and/or a combination of metallic and semiconducting.).

[Claim 3] the respective molecular formulations (610, Fig 7A, 7B) of at least some of the plurality of sensing elements (210, Fig 3-7) can be formulated with different materials (610, Fig 7A, ¶[0030] An electrical property measurement provides for real-time detection of the adsorbed chemicals. Functionalization of the nanomaterial network with nanoparticles may provide selective and sensitive detection of chemicals. By combining different functionalizing nanoparticles, a chemical sensor chip can identify and detect many chemicals. Additionally, by selection from a variety of nanoparticles, one sensor chip can be manufactured to accommodate different applications.; ¶[0092] The above described methods may be applied to manufacture a plurality of chemical sensor chips on a substrate consisting of channels with functionalized nanomaterial networks of different materials. As an example, a substrate may contain four or more chemical sensor chips each of which has a nanomaterial network fabricated from different nanomaterials. The nanomaterial networks may further be functionalized with different nanoparticles.) to form the sensor array (11, Fig 1-3).

[Claim 4] the respective molecular formulations (610, Fig 7A, 7B) of the plurality of sensor elements (210, Fig 3-7) of the sensor array (11, Fig 1-3) include  anywhere from 1 to 32 different formulations (610, Fig 7A, ¶[0030], ¶[0092]; See Rejection of Claim 3).

Regarding Claim 5, Doshi does not have any explicit or implicit teaching regarding the amounts of nanomaterial that are deposited in the circuit:
the amount of the mixture of each of the plurality of sensing elements can range from about 500 pico-liters to 10 nano-liters
However, Martin teaches:
the amount of the mixture (230, Fig 6, ¶[0090] a molecule 230 (e.g., the immobilized hybrid enzyme) may respond to the presence of a target analyte or cognate molecule by producing a change that is capable of measurement.) of each of the plurality of sensing elements (¶[0033] FIG. 6 shows a microfabricated sensor array comprising at least one amperometric working electrode in accordance with some aspects of the invention) can range from about 500 pico-liters to 10 nano-liters (¶[0081] A microdroplet or several microdroplets (approximately 5-40 nanoliters in size) containing the hybrid protein structure or enzyme in a substantially inactive form, for example bound to latex microparticles, may be dispensed on the surface of each sensor.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doshi in view of Martin by having the amount of the mixture of each of the plurality of sensing elements can range from about 500 pico-liters to 10 nano-liters because such an amount is sufficient to respond to the presence of a target analyte by producing a change that is capable of measurement as taught by Martin (¶[0090]).

Regarding Claim 6, Doshi teaches:
a spacing (R, Fig 6A, 6C, ¶[0070] distance R; ¶[0071] The gap is described as element "R" in FIG. 6A and FIG. 6C.) between the plurality of sensor elements (210, Fig 3-7) in the sensor array (11, Fig 1-3) is configured to allow simultaneous deposition (¶[0091] describes the use of multiple deposition wells 711, as seen in Figures 9, 10A and 10B, used to electrochemically deposit nanoparticles 610 onto sensor chips 810 through an electrolyte applied by electrolyte reservoirs 906 while applying appropriate potential and current to the chip through counter and reference electrodes 905 and 904 respectively. This is done simultaneously by multiple deposition wells 711 for multiple chips 802 as seen in Figure 9.) on multiple sensing elements of the plurality of sensing elements (210, Fig 3-7).

Regarding Claims 11-13, Doshi teaches:
[Claim 11] the sensor array (Fig 3) is formed on a first chip (11, Fig 2A, ¶[0080] chemical sensor chip 11) of a plurality of chips (plurality of chips 11 in Figure 2A) formed on a wafer (¶[0062] wafer) comprising a plurality of alignment keys (Alignment Keys, Fig 3) providing a reference for precise high-volume manufacturing (¶[0062] For example, a silicon wafer substrate can be cut into smaller pieces accurately with a method of wafer dicing using a dicing saw or a laser.).

[Claim 12] at least one alignment key of the plurality of alignment keys (Alignment Keys, Fig 3) is for precise dicing of the wafer (¶[0062] wafer) to make sure each of the plurality of chips (plurality of chips 11 in Figure 2A) is diced accurately to increase the yield rate (¶[0062] For example, a silicon wafer substrate can be cut into smaller pieces accurately with a method of wafer dicing using a dicing saw or a laser.).

[Claim 13] at least one alignment key of the plurality of alignment keys (Alignment Keys, Fig 3) is a guide to precisely locate each of the plurality of chips (plurality of chips 11 in Figure 2A) during deposition of the mixture (510, 610, Fig 7A, 7B; ¶[0090] The first part of manufacturing chemical sensor chip/chips 11 involves fabricating the nanomaterial network.; ¶[0091] Following deposition an electrochemical deposition of nanoparticles is performed onto the nanomaterial network.).

Claims 7-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Doshi in view of Martin and further in view of Neuzil et al. (US Pre-Grant Pub 2010/0116682, Pub. Date May 13, 2010, herein Neuzil).
Regarding Claims 7 and 8, Doshi teaches:

    PNG
    media_image3.png
    478
    1211
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    500
    997
    media_image4.png
    Greyscale

[Claim 7] each of the sensing elements (210, Fig 3-7) comprises a... interdigitated electrode design (210, Fig 5), wherein 
the wall structure comprises disconnected wall sections (220, 230, Fig 5) on opposite sides (220 and 230 are on the left and right, respectively, of sensing element 210) of the... interdigitated electrode design (210, Fig 3-7), and wherein 
the... interdigitated electrode design (210, Fig 3-7) is configured to provide a target structure (¶[0072] important to the function of the chemical sensor channel 210 of the present invention is the narrow gap which may be used for positioning a nanomaterial network formed from a conducting nanomaterial 510.) for the mixture (510, 610, Fig 7A, 7B).
[Claim 8] the… interdigitated electrode design (210, Fig 5) and the disconnected wall sections (220, 230, Fig 5) confine the mixture (510, 610, Fig 7A, 7B) within an area of the target structure (¶[0072]).
Doshi and Martin do not teach:
[Claim 7] each of the sensing elements comprises a circular, interdigitated electrode design, 
[Claim 8] the circular, interdigitated electrode design
However, Neuzil teaches:
each of the sensing elements ([0020] sensing devices) comprises a circular, interdigitated electrode design (60, Fig 1A, 1B, ¶[0034] a pair of interdigitated electrodes 60),
It would have been obvious to one of ordinary skill in the art to modify Doshi and Martin in view of Neuzil by having each of the sensing elements comprises a circular, interdigitated electrode design because a symmetrical arrangement of certain electrodes may facilitate the symmetric diffusion of electroactive species with the device, leading to enhanced performance of the devices as taught by Neuzil (¶[0022]).

Regarding Claim 9, Doshi teaches:
the wall sections (220, 230, Fig 3) are configured to prevent an overflow (electrodes 220 and 230 which are formed on substrate 110 prevent mixture 510 & 610 from spilling beyond electrodes 220 and 230) of the mixture (510, 610, Fig 7A, 7B) outside of its sensor element (210, Fig 3-7).

Regarding Claim 10, Doshi teaches:
the combination of the... interdigitated electrode design (210, Fig 5) and the wall sections (220, 230, Fig 3) prevents cross contamination between neighboring ones (Fig 3; electrodes 220 and 230 prevent mixture 510 & 610 from going beyond electrodes 220 and 230 and making contact with an adjacent sensor 210) of the plurality of sensor elements (210, Fig 3-7).
However, Neuzil teaches:
the circular, interdigitated electrode design
It would have been obvious to one of ordinary skill in the art to modify Doshi and Martin in view of Neuzil by having the circular, interdigitated electrode design because a symmetrical arrangement of certain electrodes may facilitate the symmetric diffusion of electroactive species with the device, leading to enhanced performance of the devices as taught by Neuzil (¶[0022]).

Regarding Claim 19, Doshi and Martin do not teach:
the wall structure comprise a dielectric material.
However, Neuzil teaches:
the wall structure (50, Fig 1A, 1B, Abstract, hydrophobic wall (50); ¶[0027] hydrophobic material 50 surrounds the electrode structure) comprise a dielectric material (¶[0026] the hydrophobic material (e.g., Teflon)).
The Examiner is modifying Doshi and Martin in view of Neuzil by having the hydrophobic wall 50 of Neuzil surround electrodes 220 and 230 of Doshi in Figure 3.
It would have been obvious to one of ordinary skill in the art to modify Doshi and Martin in view of Neuzil by having the wall structure comprise a dielectric material because the wall 50 defines an area comprising the electroactive elements of the device as taught by Neuzil (¶[0034]).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or suggest singly or in combination a sensor system comprising:
“ a part of the wall structure is configured for use as one of the alignment keys” in combination with the other limitations of the Claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M/
Examiner, Art Unit 2866
07/03/2022

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868